Order
PER CURIAM:
Dee Anne Pagel appeals her convictions, following a jury trial, of second-degree (felony) murder, first-degree assault, and two counts of armed criminal action. Pa-gel raises three claims of error: first, she argues that her statements to Detective Mayhew should have been suppressed based upon an alleged violation of her right to counsel; second, she claims that the evidence was insufficient to support her convictions of first-degree assault and armed criminal action; and third, she claims the jury was improperly instructed regarding accomplice liability. Finding no error, we affirm. Rule 30.25(b).